ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                         )
                                     )
CERETECHS, Ltd.                      )               ASBCA No. 60406
                                     )
Under Contract Nos. W91B4M-10-D-4008 )
                    W91B4M-I0-D-4015 )

APPEARANCES FOR THE APPELLANT:                       Gerald H. Werfel, Esq.
                                                     Ian A. Cronogue, Esq.
                                                      Baker, Cronogue, Tolle & Werfel, LLP
                                                      McLean, VA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Wayne T. Branom III, JA
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: September 5, 2018


                                                   DAYID D' ALESSANDRIS
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60406, Appeal of CERETECHS,
Ltd., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals